DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/09/2021 is acknowledged.  The traversal is on the ground(s) that Yamashita fails to teach the same formula of claim 1 and appears to lack a teaching of “M”.  This is not found persuasive because “M” is not required by the independent claim since y may be equal to 1.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 08/23/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (CN 106602046).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (Electrochem., 83(6), 413-420, 2015).
Regarding claims 1, 9, and 10, Yamashita discloses Li2FexMnxCo1-2xSiO4/C (x = 0.33, 0.40, and 0.45) cathode material for lithium batteries (abstract; Table 2). Here, according to Applicant’s formula I, y = 1 and T = Fe and Mn.
Regarding claim 2, Yamashita discloses a solid solution at least beyond x = 0.33 (abstract).
Regarding claim 3, instant claim is proviso upon limitation M not required by the independent claim; therefore, the limitations of instant claim do not come into force.
Regarding claim 4, Yamashita discloses a particle size of 37.2 nm to 43.2 nm (Fig. 3; Characterization, 2nd paragraph).
Regarding claim 5, being material that reads on claim 1, the silicate positive electrode material of Yamashita will inherently have one or more of the recited characteristics. See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723